DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 7-9, 11-19 and 22 are pending and rejected. Claims 6, 10, and 20-21 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and 22, species A1, and species B1 in the reply filed on 10/29/2021 is acknowledged.
Claims 6, 10, and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.
It is noted that in future claim sets claims 6 and 10 should be provided with the status identifier of “withdrawn”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the term "low-k" is a relative term which renders the claim indefinite.  The term "low-k" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph 0034 of the instant specification appear to provide examples of low-k layer materials such as SiO2, SiN, SiOC, etc. Therefore, for the purposes of examination, any material listed in paragraph 0034 of the instant specification is considered to meet the requirements of a low-k dielectric film. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie, US 2012/009802 A1.
	Regarding claims 1 and 22, LaVoie teaches a method of depositing a material on a surface of a substrate (abstract), the method comprising the steps of: 
(a) providing the substrate within a reaction chamber (0011); 

(c) purging the reaction chamber after providing the symmetric-structured precursor (where at the conclusion of operation A of exposing the substrate to the dielectric (silicon nitride) precursor pulse, operation B is provided where an oxidant flows and serves to purge the chamber of precursor, 0175 and Fig. 16); and 
(d) exposing the adsorbed species to an activated species (where after purging the precursor is reacted on the substrate surface to form a portion of the dielectric film by applying a plasma to drive the reaction of the adsorbed dielectric precursor, 0176 and Fig. 16, where plasma is applied during the flow of the oxidant which results in forming a plasma activated reactant species from the gas phase, 0044, 0053-0054, and Fig. 16, such that the oxidant will become activated using the plasma to provide an activated species to react with the adsorbed species on the substrate).
	LaVoie does not specifically teach that the adsorbed species will be cleaved on the surface of the substrate by the activated species, however, since the adsorbed species is reacted with the activated species as required by claim 1, where claim 9 indicates that plasma can be provided during step (d), the resulting process is also expected to cleave the adsorbed species on the surface of the substrate to form a cleaved adsorbed species prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Further, since LaVoie teaches using DMDMOS in forming a silicon nitride film (0174), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the reaction between the adsorbed species and the activated species will result in cleaving a portion of the adsorbed species from the surface because the reaction results in a SiN film, indicating that it does not contain oxygen, carbon, or hydrogen which are present in the DMDMOS precursor, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the oxygen, carbon, and hydrogen portions of the precursor are cleaved from the surface so as to provide the SiN film. 
	Regarding claims 2-4, 14, and 15, LaVoie suggests the process of instant claim 1. As discussed above, LaVoie teaches using DMDMOS as the symmetric-structured precursor (0174), which is indicated as having symmetry across a horizontal plane in paragraph 0033 of the instant specification, indicating it is symmetrical across a horizontal axis. Further, DMDMOS comprises oxygen and meets the requirements of claim 4. DMDMOS also comprises a Si-O bond, a silicon, and an organic group, i.e. methyl groups. 
	Regarding claim 5, LaVoie suggests the process of instant claim 1. They further teach that plasma ignited in the plasma activation phase may be formed directly above the substrate surface or alternatively it can be remotely generated outside of the main 
	Regarding claim 7, LaVoie suggests the process of instant claim 1. They further teach that any gas may be used for forming the plasma, where an inert gas such as argon or helium may be used, or the reactant gas such as oxygen or ammonia may be used, or a sweep gas such as nitrogen can be used, or combinations of the gases may be used (0108). They depict flowing an inert gas continuously throughout the process in addition to the reactant gas, which can be an oxidant (Fig. 1 and Fig. 16). Therefore, the gas for forming the activated species can comprise argon, helium, or both argon and helium since a combination of gases can be used.
	Regarding claim 8, LaVoie suggests the process of instant claim 1. They teach using DMDMOS in forming a silicon nitride film (0174). They teach igniting a hydrogen plasma during SiN film deposition may reduce carbon residue in the SiN film so they teach exposing the substrate to a hydrogen plasma treatment (0119-0120). They teach that hydrogen may be mixed with helium or argon (0120). They teach performing plasma treatment after the plasma activation phase (0055-0056, 0113-0114, and Fig. 3). Therefore, since they teach using DMDMOS for forming a silicon nitride film where it is desirable to expose such a film to a hydrogen plasma, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed a hydrogen plasma treatment so as to provide the activated hydrogen species after the plasma activation step where the hydrogen species activated by the plasma cleaves the carbon remaining from the DMDMOS precursor so as to reduce carbon residue in the SiN film and since the hydrogen treatment removes carbon from the film, the activated species formed from the hydrogen gas are also considered to 
	Regarding claim 9, LaVoie suggests the process of instant claim 1. They further teaches using a plasma generator to provide intermittent pulses of plasma energy during a plasma activation phase (0156 and Fig. 9). They teach that the pulsed plasma may enhance step coverage by reducing a directionality of ion bombardment in comparison to a continuous plasma which may reduce ion bombardment damage to the substrate (0156 and 0215). They teach controlling the plasma energy by controlling a plasma power pulse timing (0215). Therefore, LaVoie teaches using a plasma generator to provide pulsed plasma to reduce damage to the substrate compared to continuous plasma.
	Regarding claim 11, LaVoie suggests the process of instant claim 11. They further provide an exposure sequence where the dielectric precursor is provided while the oxidant is continuously flowed and a plasma is applied after a purge of the dielectric precursor (0175 and Fig. 16). They teach that the oxidant is initially delivered to the reaction chamber and its flow is established prior to delivery of the dielectric precursor (0171). They teach reactor is again purged after plasma exposure (0177 and Fig. 16). Therefore, they provide a precursor flow that is the same as Fig. 1 of the instant specification, which is described as a PEALD process in paragraph 0014 of the instant specification. Therefore, the process of LaVoie is considered to be a PEALD process. 
	Regarding claim 12, LaVoie suggests the process of instant claim 1. They further teach purging the reactor after plasma exposure (0177 and Fig. 16), indicating that the reaction chamber is purged after step (d).
Regarding claim 13, LaVoie suggests the process of instant claim 1. They further teach that a reactant gas, i.e. oxidant, is continuously fed to the reaction chamber during steps (a) through (d) (Fig. 16).
	Regarding claim 16, LaVoie suggests the process of instant claim 15. They further teach using DMDMOS in forming a silicon nitride film (0174). As discussed above for claims 7 and 8, they also teach using plasma activated argon, helium, and hydrogen forming the activated species, where the hydrogen plasma removed residual carbon from the film. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the reaction of the activated species with the adsorbed DMDMOS precursor will result in cleaving the organic group because LaVoie indicates that DMDMOS is used to form silicon nitride, which does not contain organic species, and further they teach using hydrogen plasma to remove carbon such that the carbon in the organic groups will be removed from the adsorbed species.
	Regarding claim 17, LaVoie suggests the process of instant claim 1. They further provide examples of process pressures ranging from 1-4 Torr (Table 1, Table 2, Table 4, and Table 5). They teach that deposition parameters that may be adjusted to tune the film properties include pressure (0148). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a reaction chamber pressure ranging from 1-4 Torr (about 133-533 Pa) because LaVoie indicates that such a pressure range is suitable for depositing films such that it will be expected to provide an acceptable pressure range for depositing the film using DMDMOS. Therefore, LaVoie suggests using a pressure range overlapping the claimed range. According to MPEP 2144.05, “in the case where the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the reaction chamber pressure to be within the claimed range because LaVoie teaches that the pressure of the deposition process can be adjusted to tune the desired film properties, indicating that the pressure can be optimized to provide the desired film. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 18, LaVoie suggests the process of instant claim 1. They further teach that the process can be conducted at relatively low temperature such as between about 20 and 400°C, which permits deposition in the context of a temperature sensitive process (0072). Therefore, they teach conducting the deposition process at a temperature range overlapping the claimed range, where since the process is conducted in a reaction chamber at such a temperature, the reaction chamber is also understood to be at that temperature. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, from the teachings of LaVoie it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the reaction chamber temperature to be within the claimed range unless there is evidence indicating that the temperature is critical.
	Regarding claim 19, LaVoie suggests the process of instant claim 1. They further teach using DMDMOS in the deposition of a silicon nitride film (0174). They teach repeating deposition steps to form the desired film (0004, 0010, 0011, 0056, 0177, and Fig. 16). They teach that the number of time the process is repeated depends on the desired total thickness of the film (0183). Therefore, they teach repeating steps (a) through (d) until a desired thickness of the film is achieved, where the film formed is a SiN film and where since the substrate is provided in the reaction chamber during the process step (a) will be repeated by not removing the substrate from the chamber when repeating the process. Paragraph 0034 of the instant specification indicates that the process can be used to form a low-k dielectric material, where examples include a nitride such as SiN. Therefore, the SiN film formed by LaVoie is considered to be a low-k layer as indicated in the 112(b) rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718